El Juez Presidente Señor Hernández Denton
disintió por entender que procede confirmar la apreciación de la prueba realizada por el Tribunal de Primera Instancia. Asimismo, cree que en este caso el Tribunal no está en posición de crear judicialmente presunciones evi-denciarías que no necesariamente aplican generalmente a todos los negocios de todas las industrias que podrían ser objeto de una reclamación sobre lucro cesante. Los jueces de primera instancia tienen la discreción de evaluar la pre-sentación de prueba pericial, conforme a las particularida-des de cada caso, sin aplicar mecánicamente una fórmula para restar gastos “variables”. Lo importante es que se to-men en cuenta aquellos gastos en que se incurre necesaria-mente para generar la ganancia dejada de percibir, inde-pendientemente de cómo esos gastos son catalogados en la teoría contable y económica que se le presente al juzgador.